PER CURIAM.
Appellants, plaintiffs below, Martha Paredes and Jose Antonio Paza, appeal a final summary judgment entered in favor of Whole Foods Market Group, Inc. Because the record reveals the existence of genuine issues of material fact on the issue, we reverse the portion of the summary judgment that found Whole Foods had no constructive knowledge of an alleged transitory substance upon which Ms. Paredes fell while shopping at Whole Foods. We affirm, however, the trial court's denial of appellants' requested negative inference instruction based on appellants' spoliation of evidence claim.
Affirmed in part, reversed in part, remanded for further proceedings.